Citation Nr: 1047691	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A Travel Board hearing was held at the RO in August 
2005; a transcript of the hearing is of record.

In a decision dated in August 2007, the Board denied the appeal.  
The Veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a joint motion for remand (JMR) 
filed with the Court, the parties (the Veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; a February 2008 Court order granted the joint motion.  
In July 2008 and May 2010, the Board remanded the appeal pursuant 
to the directives of the JMR.


FINDINGS OF FACT

1.  According to his death certificate, the Veteran died in June 
2001 from a malignant brain tumor.  

2.  It is not shown that malignant brain tumor or any other form 
of cancer was clinically evident during the Veteran's active 
service or for many years thereafter.  

3.  The Veteran's only service-connected disability, hearing 
loss, is not shown to have caused or contributed to the Veteran's 
death.  

4.  The record contains no indication that the Veteran's death 
from malignant brain tumor was proximately due to or the result 
of the Veteran's active service including Agent Orange exposure 
therein.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. § 1103, 1110, 1116, 1310, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in April 
2005, the RO notified the appellant of the information necessary 
to substantiate the claim on appeal, and of her and VA's 
respective obligations for obtaining specified different types of 
evidence.  She was told that the evidence must show a causal 
relationship between the Veteran's death and an injury, disease 
or event in military service.  She was advised of various types 
of lay and medical evidence that could substantiate her claim.  
She was provided an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  In November 2006, she was provided with 
information regarding effective dates.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although not sent prior to the initial 
determination, subsequently, the claim was readjudicated, and a 
supplemental statement of the case was provided in March 2010, 
thus correcting the timing defect.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).  

Regarding VA's duty to assist, the RO has obtained the veteran's 
service medical records, along with other available medical 
evidence.  As to any duty to provide a medical opinion, in the 
absence of any medical findings suggesting a relationship between 
the veteran's death causing malignant tumor and his military 
service and the absence of any medical records showing 
manifestation of a malignant tumor until approximately 31 years 
after service, the Board finds that the medical evidence 
currently of record is sufficient to make a decision on this 
appeal and there is no duty for VA to provide a medical opinion.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In the Joint Motion, both parties requested remand so that VA 
could advise the appellant to submit signed release forms with 
the names and addresses of oncologists who provided a medical 
nexus relationship between the veteran's brain tumor and in-
service herbicide exposure.  VA was directed to advise the 
appellant that she could obtain a medical nexus opinion from an 
oncologist or, in the alternative, to obtain the requested nexus 
opinion from the oncologists identified by the appellant.  VA 
also was directed to advise the appellant that she could submit 
treatment records for the veteran's forehead tumor and, if such 
records existed and were identified by the appellant, to obtain 
them.  

Pursuant to these directives, in July 2008, the appellant was 
advised that she could obtain and submit a medical nexus opinion 
from the oncologists who she stated related the Veteran's brain 
tumor to in-service herbicide exposure.  She did not provide such 
an opinion, and, as a result, was asked to provide information 
and release forms authorizing VA to obtain records and an opinion 
from the oncologists.  She identified two physicians in August 
2008, but the information she provided was insufficient to elicit 
any records from the physicians she identified.  Concerning the 
first doctor, Dr. Shrake, she was informed in March 2009 that 
there had been no response from the address supplied by her, that 
the mail had been returned from that address, and that a search 
yielded no other address.  Dr. Ehirim had also moved and no 
longer practiced at the Georgia address.  After an internet 
search disclosed a new address for Dr. Ehirim, records were 
requested, but met with the response, in June 2009, that the 
Veteran had not been seen by Dr. Ehirim in his office, and it was 
recommended that Northwest Medical Center in Margate, FL, (where 
Dr. Ehirim was currently practicing) be contacted.  The Veteran's 
treatment by Dr. Ehirim, however, was at facilities in Georgia, 
well before his move to Florida, and records of his treatment in 
hospitals in Georgia are already of record.  Records requested 
from the old practice, in Georgia, in July 2009 and August 2009 
failed to yield any response.  The appellant was notified of 
these efforts in a supplemental statement of the case dated in 
March 2010.  In April 2010, she contacted the RO and stated that 
she did not have any more evidence to submit.  In order to comply 
with the JMR, however, in September 2010, she was asked to submit 
information concerning the treatment for a forehead tumor she 
stated had been removed in 1977; she did not respond to this 
request.   

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records are negative for notations of malignant 
brain tumor or any other type of cancer.  Aside from hearing 
loss, the Veteran's January 1969 separation examination revealed 
completely normal findings.    

In a September 1969 rating decision the Veteran was awarded 
service connection for bilateral hearing loss, rated 
noncompensable.

A September 2000 radiation oncology consultation with Dr. S 
showed a diagnostic impression of grade 3 astrocytoma (i.e. a 
malignant brain tumor) of the left corpus callosum.  It was noted 
that the Veteran had had a syncopal episode a few weeks prior and 
was taken to the hospital for an MRI, which revealed an 
enhancement of the corpus callosum.  A subsequent stealth guided 
biopsy then revealed the grade 3 astrocytoma.  After meeting with 
Dr. S, the Veteran decided to pursue radiation therapy.  

On a subsequent January 2001 follow-up appointment, Dr. S noted 
that a recent MRI had shown a progression of the Veteran's tumor.  
The Veteran asked about the possibility of pursuing gamma knife 
radiation therapy and Dr. S referred him to another practitioner, 
Dr. G, for consultation.  

A February 2001 consultation with Dr. G revealed that the Veteran 
was to undergo the gamma knife radiation procedure later in the 
month.  A March 2001 follow-up visit showed that the Veteran had 
no complaints related to the procedure but generally had a poor 
appetite.

An April 2001 note from a neurosurgeon, Dr. E, indicated that the 
Veteran had a grade IV astrocytoma that had been found not to be 
surgically resectable.

Additional private medical records document the initial testing 
and evaluation of the Veteran's tumor and the subsequent 
treatment and consultation he received for it.

Hospice Atlanta Center records from April and May 2001 show that 
the Veteran received care there during those months.

The Veteran's June 2001 Death Certificate shows that he died at 
the Hospice Atlanta Center.  The immediate cause of death was 
malignant brain tumor. 

At her August 2005 Board hearing the appellant testified that one 
or more of the Veteran's treating oncologists had specifically 
indicated either a strong belief that the Veteran's cancer came 
from his exposure to Agent Orange in service or that Agent Orange 
exposure was a possible cause.  This belief was based on the 
Veteran not having any family history of cancer.  The appellant 
also testified that, when she met the Veteran, he had a tumor on 
his forehead about the size of a quarter which was later removed 
after he became eligible under her insurance coverage.  She 
indicated that, although it had been believed not to be cancer, 
the physician had expressed some concern about the tumor at that 
time.   The Veteran then later had cancer on his right eye, right 
side and behind the ear prior to it progressing to his brain.    

III.  Law and Regulations

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2010).  For a service-connected disability to be 
the cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2010).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Where a Veteran served ninety days or more during a period of war 
and certain chronic disabilities, including malignant tumors, 
become manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  If a Veteran was exposed to a herbicide agent (to 
include Agent Orange) during active military, naval or air 
service and has contracted an enumerated disease to a degree of 
10 percent or more at any time after service, the Veteran is 
entitled to service connection even though there is no record of 
such disease during service.  Astrocytoma is not one of the 
aforementioned enumerated diseases.  38 U.S.C.A. § 1116 (2002); 
38 C.F.R. §§ 3.307. 3.309(e) (2010).  

In claims for benefits, VA shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (here 
the Federal Circuit distinguished between the examples of a 
broken leg versus cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

The appellant contends that Agent Orange exposure during the 
Veteran's service in Vietnam played a part in his death from 
malignant brain tumor.  She indicated at her August 2005 hearing 
that while she was aware that brain tumor is not classified as a 
condition for which presumptive service connection on the basis 
of Agent Orange exposure can be granted, she wanted to file her 
claim in case it might later be given this classification.  The 
appellant is correct regarding the inapplicability to her claim 
of presumptive service connection on the basis of Agent Orange 
exposure as astrocytoma is not one of the enumerated diseases 
that qualify for the presumption.  See 38 C.F.R. § 3.307(e).  

Claims for service connection based on Agent Orange exposure are 
unique in that entitlement, under the presumptions codified in 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on 
an analysis of scientific evidence, ordered by statute.  
38 U.S.C.A. § 1116(b).  To date, brain cancer has not been found 
to be presumptively associated with Agent Orange exposure.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service 
connection based on herbicide exposure may still be established 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The appellant has not provided any 
medical or scientific evidence which would support her belief.  
As discussed above, although she states that she was told by 
treating oncologists that herbicide exposure was implicated in 
the brain tumor, she was unable to provide an opinion or 
sufficient information to enable VA to obtain the information 
directly.  Moreover, none of the records of the Veteran's 
treatment for the condition indicated a connection to herbicide 
exposure.  

The Board must still consider, however, the applicability of the 
chronic disease presumption.  In that regard the Veteran's 
service medical records are negative for any clinical reference 
to the presence of brain cancer or any other form of cancer, with 
the January 1969 separation examination showing normal clinical 
findings (aside from hearing loss) including normal head, face, 
neck and scalp and normal neurological functioning.  Likewise, 
the medical evidence indicates that the Veteran's brain cancer 
was not identified until 2000, approximately 31 years after his 
service separation.  Moreover, none of the post-service medical 
records contain any indication that the Veteran's fatal brain 
cancer, first noted so many years after the Veteran's separation 
from active service, was related to such service or to his 
service connected hearing loss.  Although the appellant has 
indicated that the Veteran had a tumor on his forehead, which may 
have been cancer, as early as when they first met and also that 
she firmly believes that the Veteran's cancer was related to 
Agent Orange exposure, the medical documentation of record does 
not provide any evidence of this.  Notably, the appellant, as a 
layperson is not competent to render a medical diagnosis of 
cancer or to provide a medical opinion regarding medical nexus, 
where, as in this case, the matter is beyond lay observation.  
See Jandreau.  Consequently, given that the there is no 
competent evidence of manifestation of brain cancer until 
approximately 31 years after service and no competent evidence of 
a nexus between the fatal brain cancer and the Veteran's service 
or his service connected hearing loss, the Board must conclude 
that the weight of the evidence is against a finding of service 
connection for the cause of the Veteran's death on a direct or 
presumptive basis.  Moreover, although she stated that the 
Veteran had a forehead tumor in 1977, she did not provide 
testimony of continuity of symptomatology between this incident 
and the brain cancer diagnosed decades later.

For all the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death from astrocytoma.  
The benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  Gilbert 
v. Derwinski, supra.  The Board notes, however, that if in the 
future, the pertinent regulations regarding presumptive service 
connection for diseases related to Agent Orange exposure are 
amended to include astrocytoma as an enumerated disease, the 
appellant will be entitled to reopen her claim.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


